Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology, the word “said” on lines 2 and 8; this can be corrected by using instead the word “the”. Also the word “invention” is superfluous in an abstract for a patent. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6,7,8,9,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etscheid et al. in U.S. Patent Application Publication No. 2014/0366974 in view of Gunzing et al. in U.S. Patent Application Publication No. 2010/0126986. Etschied et al. has a heatable fluid media line with at least two electric heating elements(elements 10,11) but does not disclose that at least one electric heating element is a mixed wire strand, which has a number of twisted individual wires, consisting of at least two different materials.  Gunzing et al. teaches an electric heating element with twisted threads (see paragraph 52) and .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Etschied et al. in view of Gunzig et al. as applied to claim 1 above, and further in view of Mjelstad et al. in U.S. Patent Application Publication No.6,556,780 and Official notice.  Mjelstad et al. teach in column 4,lines 9 and 10 various sizes of a cable/heating element that are larger than 0.15 mm².  It would have been obvious to adapt Etschied et al. in view of Gunzig et al. and Mjelstad et al. to provide this to control the heating of the fluid as official notice is taken that it is well known .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etschied et al. in view of Gunzig et al. as applied to claim 1 above, and further in view of Hase et al. in U.S. Patent Application Publication No. 2015/0257205.  Hase et al. teach using a wire made of a copper tin alloy (see paragraph 57).  It would have been obvious to adapt Etschied et al. in view of Gunzig et al. and Hase et al. to provide this to create a resistive heating wire, depending upon the engineering expediency of the desired resistive qualities of the wire.
Allowable Subject Matter
Claims 10,15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Longatti in U.S. Patent Application Publication No. 2009/0114422 has an antifreezing device areas with higher electrical resistance and lower electrical resistance by selecting different cross sections of the wire or wires or by selecting different materials (see paragraph 29).  Etschied et al. in U.S. Patent Application Publication No. 2018/0080591 has a heated media line.  Schwarzkopf et al. in U.S. Patent No. 2013/0330065 has a heatable fluid line with two heating elements (220,222, see paragraphs 101 and 102). Westmeier in U.S. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761